DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites "the foam cloth" apparently referencing "a polyester foam cloth" of Claim 3. Applicant is encouraged to use consistent language when referencing previously established limitations.  Appropriate correction is required.
Claims 9 and 14 are objected to because of the following informalities:  The claims contain the conjunction combination "and/or". This conjunction can often lead to confusion as to whether it is best treated as "and" or as "or". For the purposes of examination, the conjunction is treated as "or" wherever it appears. Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In the instant case Claim 12 depends from itself, this is also a clarity issue and as such Claim 12 is rejected under 35 USC § 112 below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the particulate air filter" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a high efficient particulate air filter” in line 3. This is reference as “the high efficient particulate air filter” in Claim 7 line 2 and “the high efficiency particulate air filter” in Claim 20 lines 1 and 3. Applicant is encouraged to choose a singular phrase when referencing the “a high efficient particular air filter” from Claim 1 for the purposes of clarity. At current the references in Claims 1 and 20 lack antecedent basis and it is unclear whether they are all referencing the same air filter or not. For the purposes of examination, they are treated as the same. 
The term “about” in claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far away from the starting point of 45 microns is included in the range provided by applicant for the particle sizes trapped by the filter of Claim 10 because of the inclusion of the word "about" which does not have appropriate limiting factors in the specification. Suggested correction is to simply remove the word "about" from Claim 10.
Claim 12 is indefinite as it depends from itself. For the purposes of examination Claim 12 is assumed to depend from Claim 11 due to the “one or more forms of carbon” referenced in Claim 12 being established in Claim 11. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Cross (US 8,882,874).
With regards to Claim 1 Cross teaches:
A housing, part 210, which reads on applicant's claimed housing. (Cross Col. 7 lines 63-66) A first cartridge, part 201, which comprises high efficiency particulate air filter (HEPA) materials positioned within the housing which reads on applicant's claimed “high efficient particulate air filter”. (Cross Col. 8 lines 32-43) Screening at the inlet port, part 240, which reads on applicant's claimed first prefilter positioned upstream from the first cartridge, part 201. (Cross Col. 8 lines 33-36) A second cartridge, part 202, positioned downstream of the first cartridge, part 201, which is an electrostatically charged substrate. (See Cross Col. 8 lines 42-43 and Fig. 2) Upstream is proximate the air inlet, part 240, and downstream is proximate the air outlet, part 250. (See Cross Fig. 2) 
With regards to Claim 2 Cross teaches:
The screening removes particulates larger than 50 microns such as “small animals, leaves, twigs, paper, etc. “ (See Cross Col. 8 lines 33-36)
With regards to Claims 11-12 Cross teaches:
Cartridges, parts 203-206, are designed to remove liquid or gaseous chemicals from the air stream by adsorption or absorption. These cartridges comprise activated carbon which reads on applicant's claimed carbon layer. (See Cross Col. 8 lines 53-67)
With regards to Claim 13-14 Cross teaches:
Cartridges, parts 203-206, are designed to remove liquid or gaseous chemicals from the air stream by adsorption or absorption. These cartridges comprise zeolites which reads on applicant's claimed zeolite layer. (See Cross Col. 8 lines 53-67) Zeolites inherently comprise aluminum hydrated silicon compounds or oxygen as they are formed by tetrahedra of aluminum with oxygen and silicon with oxygen. (As evidenced by Grace “Zeolite Structure” NPL, 15 Feb 2009)
With regards to Claim 15-16 Cross teaches:
“The adsorbent materials may come in a variety of forms, generally in particulate form, in granules, beads, fibers, fine powers. In many cases the materials will be used as a bed of loose material encased is a porous cloth or polyester fiber material.” (See Cross Col. 9 lines 1-5)  Additionally, Cross teaches a subassembly, part 300, which  comprises layers of mesh which surround the filtering media. (See Cross Col. 9 lines 50-55) Which reads on applicant's claimed one or more mesh layers configured to retain a zeolite layer and a carbon layer therebetween. 
The one or more mesh layers of the subassembly, part 300, comprise a synthetic polymer. (See Cross Col. 9 lines 50-55)
With regards to Claim 17 Cross teaches:
A subassembly, part 300, which reads on applicant's claimed structure layer configured to hold a plurality of carbon granules in a carbon layer and a plurality of zeolite granules in a zeolite layer as there are multiple subassemblies which comprise the cartridges parts 203-206 as detailed above. (See Cross Col. 8 lines 53-67, Col. 9 lines 1-5, Col. 9 lines 50-55, and Fig. 2) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 8,882,874) in view of Pick et al. (US 5,330,722). As an alternative interpretation of the “first prefilter” from that detailed above in the 35 USC § 102 rejection. 
With regards to Claims 1, 3-6:
Cross teaches:
A housing, part 210, which reads on applicant's claimed housing. (Cross Col. 7 lines 63-66) A second cartridge, part 202, which comprises high efficiency particulate air filter (HEPA) materials positioned within the housing which reads on applicant's claimed “high efficient particulate air filter”. (Cross Col. 8 lines 32-43 and Col. 9 lines 45-51) A first cartridge, part 201, which reads on applicant's claimed first prefilter positioned upstream from the first cartridge, part 202. (Cross Col. 8 lines 33-36 and Col. 9 lines 45-51) A third cartridge, part 203, positioned downstream of the second cartridge, part 202, which comprises an adsorbent substrate. (See Cross Col. 8 lines 53-67 and Fig. 2) Upstream is proximate the air inlet, part 240, and downstream is proximate the air outlet, part 250. (See Cross Fig. 2) 
The third cartridge comprises a polyester fiber material which holds granules or other particulate forms of activated carbon. 
(Claim 3) “The adsorbent materials may come in a variety of forms, generally in particulate form, in granules, beads, fibers, fine powers. In many cases the materials will be used as a bed of loose material encased is a porous cloth or polyester fiber material.” (See Cross Col. 9 lines 1-5)  Additionally, Cross teaches a subassembly, part 300, which  comprises layers of mesh which surround the filtering media. (See Cross Col. 9 lines 50-55) Which reads on applicant's claimed one or more mesh layers configured to retain a zeolite layer and a carbon layer therebetween. 
Cross does not explicitly teach:
The third cartridge, part 203, is electrostatically charged. 
(Claim 3) The polyester material of the third cartridge is a foam cloth positioned between a pair of aluminum mesh sheets. 
(Claim 4-7) One or both of the foam cloth and the aluminum mesh sheets are electrostatically charged.
Pick teaches:
A charging medium, part 30, comprising an open celled plastic foam containing activated charcoal particles. (See Pick Col. 7 lines 5-10)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the polyester fiber material of Cross to comprise a foam cloth as taught by Pick in order to provide a convenient open celled plastic foam cloth containing activated charcoal particles which is electrically conductive in order to enhance the particulate removal of the cartridge of Cross since Cross teaches that utilizing known materials for the removal of particulates is beneficial and Pick teaches that this foam “not only serves as an effective electrostatic charging medium but if properly maintained, it also scrubs the filtered air of ozone” (See Pick Col. 7 lines 5-10)
A filter medium surrounded by two aluminum mesh sheets which are electrostatically charged. (See Pick  Fig. 8 and Col. 6 lines 65-67, Col. 7 lines 1-5 and 29-39, Col. 9 lines 5-12, Col. 10 lines 13-35)
The charging medium can be electrostatically charged. (See Pick Col. 7 lines 1-15 and 29-38)
It would have been obvious to one of ordinary skill in the art at the time of filing to electrostatically charge the filter medium of the third cartridge in order to enhance the removal of small particulates as taught by Pick Col. 10 lines 30-35, and to provide a gap between the positive and negative portions of the charging apparatus in order to prevent an electrical short. 
It would have been obvious to one of ordinary skill in the art at the time of filing to make the metal mesh of the subassembly of Cross out of aluminum in order to actively electrostatically charge the filter medium of the cartridge. 
Cross does not explicitly teach the size of particulates removed by the prefilter. 
With regards to Claim 2 Cross teaches:
The cartridge, part 201, which reads on applicant's claimed prefilter removes particulates larger than 50 microns. A prefilter, located before a HEPA filter, is configured to remove “large and medium particulates” which are larger than those removed by the HEPA filter. (See Col. 9 lines 45-50)
HEPA is a known standard designation wherein the filter removes 99.97% of particles of .3 micrometers or microns. (Evidenced by US 5,360,469 Col. 3 lines 55-57) Thus it would have been obvious that the prefilter would remove particles having a particle size larger than 50 microns. Further in cases where the claimed range overlaps or lies inside of prior art ranges a prima facie case of obviousness exists. See MPEP 2144.05
With regards to Claims 7-10 Cross teaches:
(Claim 7) “Any number of particulate filter elements may be used” (Cross Col. 8 line 44) 
It would have been obvious to one of ordinary skill in the art at the time of filing to add another prefilter before the first cartridge, part 201, in order to remove additional particulates as taught by Cross Col. 8 lines 44-52. 
(Claims 8 and 9) The particulate filter cartridges comprise paper or cellulosic materials. (See Cross Col. 8 lines 40-43)
Cross does not explicitly teach the size of particulates removed by the prefilter. 
(Claim 10) A prefilter, located before a HEPA filter, is configured to remove “large and medium particulates” which are larger than those removed by the HEPA filter. 
HEPA is a known standard designation wherein the filter removes 99.97% of particles of .3 micrometers or microns. (Evidenced by US 5,360,469 Col. 3 lines 55-57) Thus it would have been obvious that the prefilter of Cross would remove particles having a particle size larger than 45 microns. Further in cases where the claimed range overlaps or lies inside of prior art ranges a prima facie case of obviousness exists. See MPEP 2144.05
With regards to Claims 11-12 Cross teaches:
Cartridges, parts 203-206, are designed to remove liquid or gaseous chemicals from the air stream by adsorption or absorption. These cartridges comprise activated carbon which reads on applicant's claimed carbon layer. (See Cross Col. 8 lines 53-67)
With regards to Claim 13-14 Cross teaches:
Cartridges, parts 203-206, are designed to remove liquid or gaseous chemicals from the air stream by adsorption or absorption. These cartridges comprise zeolites which reads on applicant's claimed zeolite layer. (See Cross Col. 8 lines 53-67) Zeolites inherently comprise aluminum hydrated silicon compounds or oxygen as they are formed by tetrahedra of aluminum with oxygen and silicon with oxygen. (As evidenced by Grace “Zeolite Structure” NPL, 15 Feb 2009)
With regards to Claim 15-16 Cross teaches:
“The adsorbent materials may come in a variety of forms, generally in particulate form, in granules, beads, fibers, fine powers. In many cases the materials will be used as a bed of loose material encased is a porous cloth or polyester fiber material.” (See Cross Col. 9 lines 1-5)  Additionally, Cross teaches a subassembly, part 300, which  comprises layers of mesh which surround the filtering media. (See Cross Col. 9 lines 50-55) Which reads on applicant's claimed one or more mesh layers configured to retain a zeolite layer and a carbon layer therebetween. 
The one or more mesh layers of the subassembly, part 300, comprise a synthetic polymer. (See Cross Col. 9 lines 50-55)
With regards to Claim 17 Cross teaches:
A subassembly, part 300, which reads on applicant's claimed structure layer configured to hold a plurality of carbon granules in a carbon layer and a plurality of zeolite granules in a zeolite layer as there are multiple subassemblies which comprise the cartridges parts 203-206 as detailed above. (See Cross Col. 8 lines 53-67, Col. 9 lines 1-5, Col. 9 lines 50-55, and Fig. 2) 
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 8,882,874) as applied above in the 35 USC § 102 rejection detailed above.
With regards to Claims 7-10 Cross teaches:
(Claim 7) “Any number of particulate filter elements may be used” (Cross Col. 8 line 44) 
It would have been obvious to one of ordinary skill in the art at the time of filing to add another prefilter before the first cartridge, part 201, in order to remove additional particulates as taught by Cross Col. 8 lines 44-52. 
(Claims 8 and 9) The particulate filter cartridges comprise paper or cellulosic materials. (See Cross Col. 8 lines 40-43)
Cross does not explicitly teach the size of particulates removed by the prefilter. 
(Claim 10) A prefilter, located before a HEPA filter, is configured to remove “large and medium particulates” which are larger than those removed by the HEPA filter. (See Col. 9 lines 45-50)
HEPA is a known standard designation wherein the filter removes 99.97% of particles of .3 micrometers or microns. (Evidenced by US 5,360,469 Col. 3 lines 55-57) Thus it would have been obvious that the prefilter would remove particles having a particle size larger than 45 microns. Further in cases where the claimed range overlaps or lies inside of prior art ranges a prima facie case of obviousness exists. See MPEP 2144.05
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 8,882,874) as applied above in the 35 USC 102 rejection of Claim 1 or Cross (US 8,882,874) in view of Pick et al. (US 5,330,722) in the 35 USC 103 rejection of Claim 1 detailed above further in view of Park et al. (US 2020/0369538).
With regards to Claims 18 and 19:
Cross teaches: 
Cartridges, parts 203-206, are designed to remove liquid or gaseous chemicals from the air stream by adsorption or absorption. (See Cross Col. 8 lines 53-67)
Cross does not teach:
(Claim 18)A foam layer comprising titanium dioxide.
(Claim 19)A surface of the foam layer is coated comprising titanium dioxide 
Park teaches:
A metal-foam filter material comprising a titanium foam coated with titanium dioxide. . (See Park Paragraph 13) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify one of the cartridges of Cross to further comprise the filter material of Park in order to “kill bacteria and viruses in combined use with visible or ultraviolet light” as taught by Park paragraph 13. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 8,882,874) as applied above in the 35 USC 102 rejection of Claim 1 or Cross (US 8,882,874) in view of Pick et al. (US 5,330,722) in the 35 USC 103 rejection of Claim 1 detailed above further in view of Baron et al. (US 5,360,469).
With regards to Claim 20: 
Cross teaches:
The cartridge, part 201 or 202, comprises a HEPA filter. 
Cross does not explicitly teach:
The HEPA filter is “a throwaway extended-medium, dry type filter with a rigid casing enclosing a full depth of one or more pleats wherein the HEPA filter exhibits a minimum efficiency of 99.97% when tested with an aerosol of 0.3 micrometer diameter”
Baron teaches:
“The preferred HEPA filter consists of a pleated dry type filter enclosed in a rigid metal frame. Pleating greatly increases the surface area of filter medium that can be contained in a filter unit of a portable apparatus.” Which reads on applicant's claimed air filer. (See Baron Col. 4 lines 1-5 and Col. 3 lines 50-65 (efficiency information) and Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of filing that many standard HEPA filters are available which meet these parameters, and that utilizing the preferred HEPA filter cartridge of Baron as one of the filter cartridges of Cross is well within the skill of one of ordinary skill in the art in order to choose the appropriate filter cartridges for the application from a variety of known cartridges as taught by Cross Col. 8 lines 32-52. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776